UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

____________________________________
                                    )
MOHAMMED AL-QAHTANI,                )
                                    )
            Petitioner,             )
                                    )
      v.                            )                Civil Action No. 05-1971 (PLF)
                                    )
JOSEPH R. BIDEN, JR., et al.,       )
                                    )
            Respondents.            )
____________________________________)


                          MEMORANDUM OPINION AND ORDER

               On March 8, 2022, the United States government notified the Court that it had

relinquished custody of petitioner Mohammed Al-Qahtani from the United States Naval Base in

Guantanamo Bay and transferred him to the custody and control of the Kingdom of Saudi

Arabia. Notice of Transfer [Dkt. No. 429]. On March 25, 2022, in response to the Court’s

March 9, 2022 Minute Order, the parties filed separate status reports indicating their views of

this case in light of this development. Respondents assert that the transfer of Mr. Al-Qahtani to

the Kingdom of Saudi Arabia rendered any claims in this action moot and recommend that the

Court therefore dismiss this case in its entirety as moot. See Respondents’ Status Report

Pursuant to Order of March 18, 2022 [Dkt. No. 433]. Mr. Al-Qahtani does not contest that

recommendation but notes that the parties continue to dispute the designation of three

unclassified documents as “protected information” under the Protective Order [Dkt. No. 62]. See

Petitioner’s Status Report [Dkt. No. 434] at 2. He effectively asks the Court to grant the parties

additional time to meet and confer about the documents and, if necessary, to resolve the parties’

dispute before dismissing the case as moot. See id. at 5.
               Respondents’ relinquishment of custody of Mr. Al-Qahtani to the Kingdom of

Saudi Arabia rendered his case moot. See Gul v. Obama, 652 F.3d 12, 17 (D.C. Cir. 2011)

(noting that for a former Guantanamo detainee “to keep his petition from becoming moot upon

his release,” he must “make an actual showing his prior detention or continued designation

burdens him with ‘concrete injuries’” (quoting Spencer v. Kemna, 523 U.S. 1, 14 (1998))); see

also Qassim v. Bush, 466 F.3d 1073, 1078 (D.C. Cir. 2006) (“[F]or a court to exercise habeas

jurisdiction over a petitioner no longer in custody, the petitioner must demonstrate that he was in

custody at the time he filed the petition and that his subsequent release has not rendered the

petition moot, i.e., that he continues to present a case or controversy under Article III, [Section] 2

of the Constitution.” (quoting Zalawadia v. Ashcroft, 371 F.3d 292, 297 (5th Cir. 2004))). The

Court therefore will dismiss Mr. Al-Qahtani’s petition for a writ of habeas corpus as moot and

will deny all remaining pending motions as moot.

               To the extent Mr. Al-Qahtani asks to reserve his rights to seek adjudication of any

“protected information” designation disputes and to submit to the privilege team materials and

information associated with this case for classification review or for declassification, see

Protective Order [Dkt. No. 62] ¶¶ 10, 19, 34, 47, the Court hereby recognizes that those rights

are reserved. In addition, the Court recognizes respondents’ right to oppose any such requests by

Mr. Al-Qahtani on any applicable ground.

               Accordingly, it is hereby

               ORDERED that Mr. Al-Qahtani’s petition for a writ of habeas corpus [Dkt.

No. 1] is DISMISSED as moot. All remaining pending motions in this case are DENIED as

moot. The Clerk of Court shall remove this case from the docket of this Court. This is a final

appealable order. See FED. R. APP. P. 4(a); it is




                                                    2
               FURTHER ORDERED that Mr. Al-Qahtani’s rights to seek adjudication of any

“protected information” designation disputes and to submit to the privilege team materials and

information associated with this case for classification review or for declassification under the

Protective Order [Dkt. No. 62] are RESERVED; and it is

               FURTHER ORDERED that respondents’ right to oppose any such requests by

Mr. Al-Qahtani on any available ground is RESERVED.

               SO ORDERED.


                                                    /s/
                                              _______________________________
                                              PAUL L. FRIEDMAN
                                              United States District Judge

DATE: March 29, 2022




                                                 3